DETAILED ACTION
Response filed on 7/13/2021 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status

Claims 1 and 5 are amended.
Claims 4 and 8 are canceled.
Claims 1-3 and 5-7 are pending for examination.
Response to arguments
Re: Double patenting rejection
In view of applicant taking no action related to double patenting rejection, double patenting rejection is not withdrawn.
Re: 35 U.S.C. § 103 rejections
Applicant’s response has been fully considered. Below are applicant’s main arguments and examiner’s response to the arguments:
Applicant’s argument: (Pgs. 6-7 of applicant’s argument filed on 7/13/2021) Applicant's review of Kim finds that it discloses a configuration for a D2D synchronization reference. However, Kim provides little discussion as to any specifics of the D2D synchronization reference, and it appears that this D2D synchronization reference is the same frequency as the frequency at which the D2D operation is performed. As such, Kim relates to a system in which the same frequency is used for both D2D synchronization and for D2D operation.

Examiner’s response: Examiner respectfully disagrees. Contrary to applicant’s argument, Kim in fact teaches that synchronization frequency f3 may different from D2D discovery frequency f2.  Kim in [0177] discloses “In the D2DSS subframe, the D2DSS is transmitted at the central 6 PRBs as denoted by reference number 850”, In [0178], Kim discloses, “Accordingly, this embodiment proposes a method of increasing the size of the frequency domain discovery signal transmission resource unit of the D2DSS subframe. That is, it is configured that, for non-D2DSS transmission, the same resource size as the normal subframe, i.e. 2 PRBs as denoted by reference numbers 802, 803, 804, 807, 808, and 809 in FIG. 8 is used; but for D2DSS transmission, an extended resource size, i.e. three PRBs (805 and 806 of FIG. 8) is used. The D2D UE selects one of the discovery resources of which each is made up of 2 or three PRBs as shown in FIG. 8 to transmit the discovery signal”; Discovery signal in 802, 803, 804, 807, 808, and 809 have different frequency than synchronization signal 850 (see Fig. 8 for reference).
Applicant’s argument: (Pg. 7 of applicant’s argument filed on 7/13/2021) Applicant's review Siomina finds that it discloses that a UE can be configured to perform cellular communication at a frequency (f2) that is different than a frequency used for D2D operation (f1). However, despite such teachings, Siomina still does not disclose that the frequency serving as the D2D synchronization reference is different from the frequency at which the D2D operation is performed.
In this regard, even if it were possible to combine the teachings of Kim and Siomina as alleged in the rejection, such combination would not teach the claim 1 feature of the frequency serving as the D2D synchronization reference (third frequency) is different from the frequency at which the D2D operation is performed (second frequency). 
Examiner’s response: Examiner respectfully disagrees. As discussed in the above response to applicant’s comment, Kim teaches that synchronization frequency may be different from the frequency fir discovery signal. Siomina teaches that the frequency of the D2D operation may be different from frequency used for cellular communication. Siomina in [0069], lines 1-5, discloses, “D2D enabled node or UE may be supporting/capable/can perform, and may be configured for, simultaneous D2D operation on f1 and cellular DL operation on f2 and cellular UL operation on f3 wherein f1, f2, and f3 are all different”. Discovery signal is part of D2D communication. 
It is the combination of Kim and Siomina that teaches the claim elements of claim 1. Siomina is an analogous art performing similar functions and may be combined by a person of ordinary skill and come up with the claimed invention. 
35 U.S.C. § 103 rejections are not withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.










Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0150480 A1), hereinafter “Kim”, supported by Provisional application No. 62/026,552, filed on Jul. 18, 2014, provisional application No. 62/033,464, filed on Aug. 5, 2014, hereinafter “Kim1” and provisional application No. 62/073,163, filed on Oct. 31, 2014, hereinafter “Kim2” in view of Siomina et al. (US 2016/0198339 A1), hereinafter “Siomina”. 
Regarding claim 1, Kim teaches, ‘a method of transmitting a device-to-device (D2D) discovery signal in a wireless communication system’ (Kim: [Abstract], “the discovery signal transmission method of a terminal in a wireless communication system supporting Device to Device (D2D) communication includes receiving discovery resource pool information from a base station, selecting a resource for transmitting discovery signal based on the discovery resource pool information”), ‘the method performed by a user equipment (UE)’ (Kim: fig.5) and comprising:
‘receiving, from a base station on a first frequency (Downlink carrier; see Fig. 20; [0309] In FIG. 20a, the PCell operates in the FDD mode 2101 with a downlink frequency of f1 and an uplink frequency f2), reference carrier information’ (Kim: Fig. 16, step 1604 and 1605 disclose SIB signal including synchronization configuration information; synchronization configuration includes resource comprising reference carrier; Fig. 17, steps 1704 and 1705 discloses the receipt by UE of the synchronization configuration information), and
‘transmitting, on a second frequency, the D2D discovery signal’ (Kim: [0120], “The D2D UE transmits its discovery signal using one or more discovery resources in every discovery duration 303), 
‘wherein the reference carrier information indicates a third frequency’ (discussed above, with respect to Fig. 16, reference carrier resource for synchronization, may be considered as the third frequency),
‘wherein the third frequency is different from the second frequency’ (See Kim: Fig. 8; [0177], “In the D2DSS subframe, the D2DSS is transmitted at the central 6 PRBs as denoted by reference number 850”; [0178], “Accordingly, this embodiment proposes a method of increasing the size of the frequency domain discovery signal transmission resource unit of the D2DSS subframe. That is, it is configured that, for non-D2DSS transmission, the same resource size as the normal subframe, i.e. 2 PRBs as denoted by reference numbers 802, 803, 804, 807, 808, and 809 in FIG. 8 is used; but for D2DSS transmission, an extended resource size, i.e. three PRBs (805 and 806 of FIG. 8) is used. The D2D UE selects one of the discovery resources of which each is made up of 2 or three PRBs as shown in FIG. 8 to transmit the discovery signal”; Discovery signal in 802, 803, 804, 807, 808, and 809 have different frequency than synchronization signal 850),
‘wherein the third frequency is a reference frequency used for synchronization and downlink measurements for the second frequency’ (Kim: fig.16, steps 1604 and 1605; third frequency used for synchronization; see also [0273] for measurement), 
‘wherein the UE is configured to transmit the D2D discovery signal’  (Kim: [0133] This embodiment proposes a method for all D2D discovery UEs served by the eNB to transmit the D2DSSs at predetermined positions in the discovery resource pool configured by the eNB), 
Kim however fails to expressly teach but Siomina in the same field of endeavor teaches, ‘wherein, when the second frequency on which the D2D discovery signal is transmitted by the UE is different from the first frequency on which the UE is connected with the base station’ (Siomina: 
[0070], “In the above, f1 and/or f2 (f1, f4, etc.) may comprise a carrier frequency or frequency band. f1 and f2, or generally, different carrier frequencies or bands may be associated with the same or different RAT”; f1 configured for D2D operation and f2 for cellular uplink operation; [0072], lines 8-9, “however, the current disclosure is not limited f1 to the UL spectrum only”; ‘not limited to uplink frequency only implies applicability for downlink too, i.e. frequency for communication with the base station; 
[0069], lines 1-5, “D2D enabled node or UE may be supporting/capable/can perform, and may be configured for, simultaneous D2D operation on f1 and cellular DL operation on f2 and cellular UL operation on f3 wherein f1, f2, and f3 are all different; discovery signal is part of D2D communication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Siomina with that of Kim to make use of different frequencies, e.g., so as to avoid requiring measurement gaps, as taught by Siomina, “A D2D enabled node or UEs with a single receiver chain normally require measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps” ([0029], lines, 6-10).
‘the UE uses the third frequency as reference for the synchronization and the downlink measurements for transmitting the D2D discovery signal on the second frequency’ (discussed above).

Regarding claim 2, combination of Kim and Siomina teaches the method of claim 1. 
Kim teaches, ‘wherein the third frequency is a frequency linked to the second frequency via system information’ (Kim: fig.16, steps 1604 and 1605 illustrates synchronization configuration information, which is for the third frequency and is for synchronization, is received via SIB-N; [0122] “The UE receives the discovery resource pool information from the eNB. In this case, the UE may receive the discovery resource pool information through a System Information Block (SIB)).

Regarding claim 3, combination of Kim and Siomina teaches the method of claim 1. 
Kim teaches, ‘wherein the third frequency is a frequency not linked to the second frequency via system information’ ([0127] In FIG. 3, reference number 310 denotes the D2DSS resource, and the D2DSS is transmitted at a position predetermined in the D2DSS discovery resource pool to locate the D2DSS position of the neighboring cell without extra signaling); 
[0122], receipt of discovery resource pool information through Radio Resource Control (RRC) signaling (D2DSS is located in the discovery pool as cited above in [0127]); 
Kim1: Pg. 70, “eNB 504 allocates the UE-dedicated resource for transmission of the Prose direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration).

Regarding claim 5, Kim teaches ‘a user equipment (UE) comprising: a transceiver for transmitting and receiving a radio signal’ (Kim: fig.18, block 1810); and ‘a processor coupled to the transceiver’ (Fig.18; controller 1820; controller implemented in a processor and disclosed in [0093]), 
wherein the processor is configured to:
‘receive, from a base station on a first frequency (Downlink carrier; see Fig. 20; [0309] In FIG. 20a, the PCell operates in the FDD mode 2101 with a downlink frequency of f1 and an uplink frequency f2), reference carrier information’ (Kim: Fig. 16, step 1604 and 1605 disclose SIB signal including synchronization configuration information; synchronization configuration includes resource comprising reference carrier; Fig. 17, steps 1704 and 1705 discloses the receipt by UE of the synchronization configuration information), and
‘transmit, on a second frequency, the D2D discovery signal’ (Kim: [0120], “The D2D UE transmits its discovery signal using one or more discovery resources in every discovery duration 303), 
‘wherein the reference carrier information indicates a third frequency’ (discussed above, with respect to Fig. 16, reference carrier resource for synchronization, may be considered as the third frequency),
‘wherein the third frequency is different from the second frequency’ (See Kim: Fig. 8; [0177], “In the D2DSS subframe, the D2DSS is transmitted at the central 6 PRBs as denoted by reference number 850”; [0178], “Accordingly, this embodiment proposes a method of increasing the size of the frequency domain discovery signal transmission resource unit of the D2DSS subframe. That is, it is configured that, for non-D2DSS transmission, the same resource size as the normal subframe, i.e. 2 PRBs as denoted by reference numbers 802, 803, 804, 807, 808, and 809 in FIG. 8 is used; but for D2DSS transmission, an extended resource size, i.e. three PRBs (805 and 806 of FIG. 8) is used. The D2D UE selects one of the discovery resources of which each is made up of 2 or three PRBs as shown in FIG. 8 to transmit the discovery signal”; Discovery signal in 802, 803, 804, 807, 808, and 809 have different frequency than synchronization signal 850),
‘wherein the third frequency is a reference frequency used for synchronization and downlink measurements for the second frequency’ (Kim: fig.16, steps 1604 and 1605; third frequency used for synchronization; see also [0273] for measurement), 
‘wherein the UE is configured to transmit the D2D discovery signal’  (Kim: [0133] This embodiment proposes a method for all D2D discovery UEs served by the eNB to transmit the D2DSSs at predetermined positions in the discovery resource pool configured by the eNB), 
Kim however fails to expressly teach but Siomina in the same field of endeavor teaches, ‘wherein, when the second frequency on which the D2D discovery signal is transmitted by the UE is different from the first frequency on which the UE is connected with the base station’ (Siomina: 
[0070], “In the above, f1 and/or f2 (f1, f4, etc.) may comprise a carrier frequency or frequency band. f1 and f2, or generally, different carrier frequencies or bands may be associated with the same or different RAT”; f1 configured for D2D operation and f2 for cellular uplink operation; [0072], lines 8-9, “however, the current disclosure is not limited f1 to the UL spectrum only”; ‘not limited to uplink frequency only implies applicability for downlink too, i.e. frequency for communication with the base station; 
[0069], lines 1-5, “D2D enabled node or UE may be supporting/capable/can perform, and may be configured for, simultaneous D2D operation on f1 and cellular DL operation on f2 and cellular UL operation on f3 wherein f1, f2, and f3 are all different; discovery signal is part of D2D communication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Siomina with that of Kim to make use of different frequencies, e.g., so as to avoid requiring measurement gaps, as taught by Siomina, “A D2D enabled node or UEs with a single receiver chain normally require measurement gaps for inter-frequency operation; other D2D enabled node or UEs may be always or in certain conditions capable of inter-frequency operation without measurement gaps” ([0029], lines, 6-10).
‘the UE uses the third frequency as reference for the synchronization and the downlink measurements for transmitting the D2D discovery signal on the second frequency’ (discussed above).

Regarding claim 6, combination of Kim and Siomina teaches the method of claim 5 (discussed above). 
Kim teaches, ‘wherein the third frequency is a frequency linked to the second frequency via system information’ (Kim: fig.16, steps 1604 and 1605 illustrates synchronization configuration information, which is for the third frequency and is for synchronization, is received via SIB-N; [0122] “The UE receives the discovery resource pool information from the eNB. In this case, the UE may receive the discovery resource pool information through a System Information Block (SIB)).

Regarding claim 7, combination of Kim and Siomina teaches the method of claim 5 (discussed above). 
Kim teaches, ‘wherein the third frequency is a frequency not linked to the second frequency via system information’ ([0127] In FIG. 3, reference number 310 denotes the D2DSS resource, and the D2DSS is transmitted at a position predetermined in the D2DSS discovery resource pool to locate the D2DSS position of the neighboring cell without extra signaling); 
[0122], receipt of discovery resource pool information through Radio Resource Control (RRC) signaling (D2DSS is located in the discovery pool as cited above in [0127]); 
Kim1: Pg. 70, “eNB 504 allocates the UE-dedicated resource for transmission of the Prose direct discovery/communication to the UE 500 using an RRC layer control message of the LTE system which is called RRCConnectionReconfiguration).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) WO 2015/065768 A1 teaches signaling for inter-cell d2d discovery in an lte network.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462